Citation Nr: 0821183	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mr. Brooks McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1964 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. The veteran had a hearing before the Board 
in March 2008 and the transcript is of record.

During the veteran's hearing, he testified that his post-
traumatic stress disorder (PTSD) well predates the current 
effective date assigned and is currently more severe than is 
currently rated.  The veteran also testified that his other 
psychiatric diagnosis, bipolar disorder, is largely due to 
his PTSD symptoms or, at the very least, is aggravated due to 
his PTSD.  It appears the veteran is raising new issues of 
entitlement to an increased rating for PTSD; entitlement to 
an earlier effective date, earlier than May 26, 2004, for the 
grant of service connection for PTSD; and entitlement to 
service connection for bipolar disorder, claimed as secondary 
to his service connected PTSD.  These issues have never been 
considered by the RO and, therefore, are REFERRED to the RO 
for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that he is currently unemployable due, 
primarily, to his psychiatric illness, to include his 
service-connected PTSD.  The veteran currently has a combined 
disability rating of 70 percent, which consists of 30 percent 
ratings for pes planus, asthma and PTSD, and noncompensable 
ratings for a left elbow disability and rhinitis/sinusitis.  

The veteran last worked in 1978 in a federal printing press 
when he was let go due to "bizarre" behavior including 
agitation, irritability, "rushing thoughts", insomnia, and 
suicidal thoughts.  At that time, the veteran was being 
treated for manic depression.  The diagnosis was subsequently 
changed to bipolar disorder.

His psychiatric medical history primarily consists of long-
standing treatment for bipolar disorder.  Recently, in 2004, 
the veteran was also diagnosed with PTSD, related to combat 
military service in Vietnam.  The veteran was afforded a VA 
psychiatric examination in December 2004 where the examiner 
clearly indicated the veteran had two very distinct 
diagnoses: bipolar disorder and PTSD.  According to the 
examiner, bipolar disorder began after he left the military 
whereas PTSD was the result of his military service.  His 
bipolar disorder makes up approximately 70 percent of his 
overall psychiatric disability and is clearly more 
dehibilitating than his PTSD.  The symptoms, however, overlap 
in many areas such as aggression, irritability, sleep 
disturbances, anxiety and poor concentration.  

The veteran does not allege, nor does the evidence support, 
that his physical disabilities render him unemployable.  
Rather, he argues he is incapable of finding meaningful work 
due to his psychiatric disabilities.

Initially, the Board notes that despite the thoroughness of 
the December 2004 VA examination, the examiner did not render 
an opinion regarding the effect of the veteran's PTSD (versus 
his bipolar disorder) has on his employability.  It is clear 
from the examiner's opinion that his bipolar disorder is far 
more dehibilitating, but the examiner did not opine with 
regard to how much the veteran's PTSD alone would impede the 
veteran's ability to find meaningful employment.  It appears 
the "overlapping symptoms" as described by the examiner, 
moreover, are the exact symptoms for which he lost his job in 
1978.  Further, the last psychiatric examination is nearly 
four years old.  The veteran claims his PTSD is significantly 
worse than currently rated.  For all these reasons, a new VA 
examination is indicated.

As mentioned in the introduction, the veteran just recently 
alleged that his PTSD predates his bipolar disorder and, 
therefore, caused or aggravated his bipolar disorder.  He 
further alleges his PTSD is far more severe than the current 
30 percent rating indicates.  The Board finds these issues 
are clearly "inextricably intertwined" with the TDIU claim.  
The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 181 (1991).  Here, the RO is advised that the TDIU 
issue must be adjudicated after full development and 
adjudication of the veteran's bipolar disorder and PTSD 
claims described in the introduction.  Id.

Finally, the RO should also take this opportunity to obtain 
recent VA outpatient treatment records from July 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the veteran's psychiatric 
disabilities, to include PTSD from the VA 
Medical Center in Salem, Virginia from July 
2007 to the present. Any negative responses 
should be documented in the file.

2.  After the above records are obtained, to 
the extent available, the veteran should be 
afforded an appropriate VA examination to 
determine the severity of his service-
connected PTSD (versus his non service-
connected bipolar disorder). The claims file 
and treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and they 
should so indicate in their reports. The 
examiner should perform any tests or studies 
deemed necessary for an accurate assessment.

The examiner should give detailed clinical 
findings of the symptomatology attributable 
to the veteran's service-connected 
disabilities.  The examiner should also 
render an opinion as to the overall effect 
of the disabilities on the veteran's ability 
to obtain and retain employment, that is, 
whether it would preclude an average person 
from obtaining, or retaining, substantially 
gainful employment.  Consideration may be 
given to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, but 
not to his age or to the impairment caused 
by nonservice-connected disabilities.  The 
examiner should clearly outline the 
rationale for any opinion expressed 
resolving any conflicting evidence in the 
record, to include the March 1982 private 
psychiatric assessment and the December 2004 
VA examination.  

The examiner should, as much as possible, 
clearly indicate how much the veteran's PTSD 
versus his bipolar disorder affects his 
employability.

3.  After completion of the above and any 
additional development deemed necessary to 
fully adjudicate the veteran's service 
connection (bipolar disorder), earlier 
effective date (PTSD) and increased rating 
(PTSD) claims, the RO should review the 
claim.  The RO must consider all applicable 
laws and regulations, including but not 
limited to, consideration of referring the 
case for extra-schedular consideration.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  Thereafter the 
claim should be returned to the Board for 
appellate review.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

